UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2573


WILLIAM N. BANKS, JR.,

                Plaintiff – Appellant,

          v.

GOVERNMENT EMPLOYEES INSURANCE COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:12-cv-00164-RBS-LRL)


Submitted:   May 16, 2013                     Decided:   May 22, 2013


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William N. Banks, Jr., Appellant Pro Se.    James Arthur Cales,
III, FURNISS, DAVIS, RASHKIND & SAUNDERS, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William N. Banks, Jr., appeals the district court’s

order    dismissing     his   civil      complaint       for   failure     to   state   a

claim.     We    have   reviewed      the       record   and   find   no    reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Banks v. Government Employees Ins. Co., No.

4:12-cv-00164-RBS-LRL (E.D. Va. Dec. 10, 2012).                            We dispense

with oral argument because the facts and legal contentions are

adequately      presented     in   the    materials       before   this     court   and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                            2